Citation Nr: 0923677	
Decision Date: 06/23/09    Archive Date: 07/01/09

DOCKET NO.  03-11 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on an appeal from a rating decision issued by the 
Regional Office (RO) in Pittsburgh, Pennsylvania that denied 
service connection for PTSD.

This matter was previously remanded by the Board in December 
2004.  The additional development prescribed having been 
completed, this claim was returned to the Board for appellate 
disposition.  

The Board notes that the Veteran's original claim was for 
service connection for PTSD.  However, the medical evidence 
shows that he has been diagnosed with various psychiatric 
disorders, which may arise from the same symptoms for which 
the Veteran was seeking benefits.  Therefore, the issue, as 
reflected on the title page of this decision, was broadened 
to include service connection for an acquired psychiatric 
disorder to include PTSD.  See Clemons v. Shinseki, 23 Vet. 
App. 1, 9 (2009).  While the RO referred to the issue now on 
appeal as service connection for PTSD, the Board observes 
that the Supplemental Statement of the Case (SSOC) that was 
issued in April 2009 specifically addressed whether the 
Veteran had another acquired psychiatric disorder that was 
related to his service and the Veteran was provided the 
opportunity to submit additional evidence in response 
thereto.  Therefore, expanding the issue on appeal in this 
manner will not prejudice the Veteran.  


FINDING OF FACT

There is no evidence that the Veteran has an acquired 
psychiatric disorder, including PTSD, that is related to his 
military service.  Personality disorders are not disabilities 
for VA compensation purposes.


CONCLUSION OF LAW

The Veteran does not have an acquired psychiatric disorder, 
including PTSD, that was incurred in or aggravated by his 
military service, nor that was caused by any injury or event 
that occurred during his military service.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims and Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 
3.159.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183, 186-187 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that 38 C.F.R. § 3.159 was revised in part, 
effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (Apr. 
30, 2008).  The third sentence of 38 C.F.R. § 3.159(b) (1), 
which stated that "VA will also request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim," was removed.  This amendment applies 
to all applications pending on, or filed after, the 
regulation's effective date. 

VCAA notice should be provided to a claimant before the 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. 
App. 112, 115 (2004).  However, the VCAA notice requirements 
may be satisfied notwithstanding errors in the timing or 
content of the notice if such errors are not prejudicial to 
the claimant.  Id at 121.  Further, a defect on the timing of 
the notice may be cured by sending proper notice prior to a 
re-adjudication of the claim.  Mayfield v. Nicholson, 444 
F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion 
interpreting Pelegrini as requiring the Board to ensure that 
proper notice is provided unless it makes findings regarding 
the completeness of the record or other facts that would 
permit the conclusion that the notice error was harmless.  
See VAOGCPREC 7-2004 (July 16, 2004).  

The United States Court of Appeals for the Federal Circuit 
reaffirmed the importance of proper VCAA notice in Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and 
its progeny instruct that a comprehensive VCAA letter, as 
opposed to a patchwork of other post-decisional documents, is 
required to meet the VCAA's notification requirements.  Id at 
3120.  However, VCAA notification does not require a pre-
adjudicatory analysis of the evidence already contained in 
the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 
537, 541 (2006).   

Here, the above cited notice requirements were satisfied a 
March 2002 letter, issued prior to the rating decision, in 
which the RO informed the Veteran of its duty to assist him 
in substantiating his claims under the VCAA and the effect of 
this duty upon his claims, as well as the information and 
evidence that the Veteran was required to submit in order to 
substantiate his claim for service connection for PTSD.  A 
letter dated in March 2005 provided the Veteran with 
additional information about VA's duty to assist him as well 
as what the evidence needed to show to establish service 
connection for his claimed disability.  The Veteran's claim 
was subsequently readjudicated in a SSOC dated in April 2009.  

The Board is aware of the United States Court of Appeals for 
Veterans Claims (Court) decision in Dingess v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), in which the Court held that VCAA 
notice requirements are applicable to all five elements of a 
service connection claim.  Thus, the Veteran must be notified 
that a disability rating and effective date for the award of 
benefits will be assigned if service connection is granted. 
Id at 486.  

In this case, the Veteran was not sent the notice required by 
Dingess.  However, the April 2009 SSOC explained how VA 
determines disability ratings and effective dates, and the 
Veteran was thereafter given an opportunity to submit 
additional evidence.  In any event, any error with respect to 
providing the notice required by Dingess is harmless in this 
case insofar as service connection is denied, hence no rating 
or effective date will be assigned.     

VA also must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with 
the current appeal, VA has of record evidence including VA 
treatment records, service treatment records, and statements 
by the Veteran, his representative, and his sister.  VA 
examinations were provided in connection with this claim.

In December 2004, the Board remanded this matter for 
additional evidentiary development.  Specifically, the remand 
instructed the RO/AMC to (1) obtain the Veteran's Social 
Security Administration (SSA) records pertinent to his 
disability claim; (2) attempt to obtain clinical records from 
Dr. B, a psychologist who apparently examined the Veteran in 
connection with a prior claim for disability benefits and 
diagnosed him with PTSD, as well as clinical records from any 
other identified treatment source; (3) request the Veteran to 
submit more specific information about his stressors, and, if 
an adequate response was received, to contact the Armed 
Forces Center for Unit Records Research (CURR) for 
information related to the Veteran's claimed stressors; and 
(4) arrange for appropriate psychological testing and an 
examination by a board of two psychiatrists.   

The claims file indicates that the RO/AMC contacted SSA and 
that the agency responded that the Veteran had not received 
Supplemental Security Income (SSI) since April 1996 and that 
his records were destroyed.  

The claims file also shows that the RO/AMC made numerous 
attempts to contact the Veteran to have him provide 
additional information about his claimed stressors, as well 
as to provide sufficient identifying information about Dr. B 
and a release so that VA could obtain the Veteran's medical 
records from this private psychologist.  However, the Veteran 
failed to respond to any of the letters that were sent to him 
concerning these matters.  He did not provide VA with any 
additional information about his claimed stressors.  The 
Veteran also did not provide a release to enable VA to obtain 
his records from Dr B.  The Board notes that "[t]he duty to 
assist is not always a one way street. If a veteran wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence." Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  

VA treatment records were obtained for the period up to June 
2008.  A new examination, including appropriate psychological 
testing, was performed in April 2009.  The Board notes that, 
although the remand instructed that the examination be 
performed by a board of two psychiatrists, it was in fact 
conducted by two psychologists.  However, the Board finds 
that the examination was conducted in substantial compliance 
with the instructions set forth in the remand, insofar as the 
report of examination indicates that two board certified 
psychiatrists reviewed and signed off on the report.  See 
Dyment v. West (remand not required under Stegall v. West, 11 
Vet. App. 268 (1998), where Board's remand instructions were 
substantially complied with). 

The Board therefore finds that the VA satisfied the 
instructions set forth in the December 2004 remand and 
satisfied its duty to assist the Veteran. 


II.  Service connection

The Veteran claims that he has an acquired psychiatric 
disorder, including PTSD, which is related to his military 
service.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge if all of the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Personality 
disorders are not disabilities for VA compensation purposes.  
38 C.F.R. § 3.303(c).

To establish a right to compensation for a present 
disability, a Veteran must show: "(1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service"-the so-called "nexus" 
requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004).  The requirement that a current disability exist 
is satisfied if the claimant had a disability at the time his 
claim for VA disability compensation was filed or during the 
pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 
319, 321 (2007).  

Service connection for PTSD requires medical evidence 
diagnosing the disorder in accordance with 38 CFR § 4.125(a), 
medical evidence linking current symptoms to an in service 
stressor, and credible supporting evidence that the claimed 
in service stressor actually occurred.  38 C.F.R. § 3.304(f). 

The evidence necessary to establish that an in service 
stressor actually occurred depends upon whether the Veteran 
"engaged in combat with the enemy." 38 C.F.R. § 3.304(f); 
See also Hayes v. Brown, 5 Vet. App. 60, 66-67 (1993).  If 
the evidence shows that the Veteran engaged in combat with 
the enemy or was a prisoner of war (POW) and the claimed 
stressor is related to those experiences, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, his lay testimony alone may establish the occurrence 
of the claimed in service stressor.  Id. 

If, however, the Veteran did not engage in combat with the 
enemy and was not a POW, or the claimed stressor in unrelated 
to the Veteran's combat or POW experiences, some evidence 
corroborating the Veteran's lay statements is required in 
order to establish that an in service stressor actually 
occurred.  38 C.F.R. 3.304(f)(2).

Also, there is an exception to the requirement for 
verification of an in-service stressor in cases when the 
Veteran was diagnosed with PTSD during service and the 
claimed stressor is related to that service.  In such cases, 
the Veteran's lay testimony alone may establish the 
occurrence of the claimed stressor, absent clear and 
convincing evidence to the contrary, provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service.  38 C.F.R. 
3.304(f)(1).

The Board reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that all of the evidence submitted by the 
veteran or obtained on his behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate the claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West,  218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

In this case, the Veteran's service treatment records do not 
show that he complained of, or was treated for, any 
psychiatric disorder while he was in service.  His separation 
examination in February 1968 indicated that his psychiatric 
condition at that time was normal.  

Evidence in the claims file shows that the Veteran had long 
history of diagnoses of, and treatment for, various 
psychiatric disorders.  A page from what appears to be a SSA 
disability decision made in or about 1994 states that the 
claimant was assessed by two mental health professionals in 
connection with his claim for disability benefits.  According 
to this document, one doctor interpreted the Veteran's 
symptoms as most consistent with schizoid personality 
disorder, and a different psychologist diagnosed the Veteran 
with schizoid personality disorder, major depression, and 
PTSD.  

The Veteran was examined by VA for non-service connected 
pension purposes in March 1996.  At that time, he reported 
that he was a gunner in a jeep in Vietnam and saw "some 
pretty horrific things that he felt uncomfortable talking 
about" and that he "lost good friends" in Vietnam.  He was 
then diagnosed with PTSD, major depressive disorder without 
psychotic features, and schizoid personality disorder.  Based 
upon this evaluation, the Veteran was granted non-service 
connected pension benefits for his psychiatric disorder(s) in 
a March 1996 rating decision.

The Veteran was first examined by VA in connection with his 
current claim in June 2002.  The Veteran reported receiving 
prior psychiatric treatment in the 1970s and in the 1990s. 
The examining psychologist observed that, while the Veteran 
was diagnosed with PTSD in the 1990s, aside from an 
occasional nightmare about Vietnam and recollections about 
Vietnam that were triggered by certain sounds, the Veteran 
did not describe any symptoms that were consistent with PTSD.  
Rather, the Veteran described a long history of anxiety, 
depression, and schizoid and schizotypal personality 
features.  The examiner noted that the Veteran's medical 
history was significant for degenerative joint disease (DJD) 
and that the Veteran was depressed and irritable about his 
pain. The examiner diagnosed recurrent major depressive 
disorder; alcohol dependence, in remission; and a very severe 
mixed personality disorder with schizotypal, schizoid, and 
avoidant features.  The examiner further opined that, at that 
time, the Veteran did not meet the diagnostic criteria for 
PTSD either in terms of any identified stressors or the 
symptom pattern for the diagnosis.  

The Veteran was evaluated by a VA nurse to determine whether 
he had PTSD for treatment purposes in 2002.  At that time, 
the Veteran did not identify a specific military trauma 
history.  He was diagnosed with depression, PTSD "by 
history", and schizoid personality features.  Subsequent VA 
treatment records include diagnoses of several psychiatric 
disorders including anxiety disorder not otherwise specified 
(NOS); generalized anxiety disorder; mixed anxiety disorder; 
panic disorder; rule out PTSD; depression; dysthymia; and 
schizoid personality disorder.  

At times during treatment, the Veteran reported symptoms that 
he related to his experiences while in service.  On one 
occasion, the Veteran told his treating psychiatrist that he 
avoided television war coverage because it triggered memories 
of Vietnam. At times, he reported intrusive recollections of 
his Vietnam experiences, including being shot at and seeing 
men die.

In April 2003, the Veteran told his psychiatrist that he was 
treated for anxiety while he was in the service.  However, 
the Veteran's service treatment records do not corroborate 
this.  On another occasion, the Veteran reported that his 
difficulties with anxiety began during boot camp when he was 
propositioned by another recruit and felt threatened.  
However, the Veteran's treatment records do not indicate that 
his treating providers expressed any opinions as to the 
etiology or onset of the Veteran's anxiety, other than to 
report what the Veteran told them.  

In accordance with the December 2004 Board remand, the 
Veteran was reexamined in April 2009.  The Veteran was 
administered psychological testing and interviewed by two 
psychologists for one hour and fifteen minutes.  During the 
interview, the Veteran reported that he never served in a 
direct combat role and was not wounded in Vietnam.  He told 
the examiners that he was shot at occasionally during his 
last three months in Vietnam when he drove trucks to and from 
Plieku, but his vehicle was never hit and he was unaware if 
anyone else was ever injured or killed.  He was unable to 
provide specific information, dates, times, or the locations 
of incidents when he claimed that he was fired upon.  He 
reported returning fire on one occasion in or around 
September 1967 when his convoy received some fire that came 
from a rice paddy.  The convoy sped up and they kept going; 
the Veteran was not hit and he was unaware of whether anyone 
was injured or killed.  

The Veteran was asked about any frightening or traumatic 
experiences that occurred while he was in service.  He 
reported a bombing that took place approximately 100 miles 
away from his location; being upset by the smell of dead 
bodies on the side of the road; and being told by a sergeant 
that a landing strip was too short for a jet that landed at 
an airport, although he did not witness the landing and did 
not know if there were any injuries or deaths as a result of 
the landing.  He also reported that he did not get along with 
Puerto Ricans who were in the military, was slow to attain 
promotions, and began using marijuana and alcohol towards the 
end of his tour in Vietnam.  

The Veteran reported that after his service, he attended 
college for two years; he reported that he did very well and 
made the Dean's List during his first two semesters.  
However, he then began drinking heavily, his grades dropped, 
and he left school.  The Veteran reported that over his 
lifetime, he worked 25 to 30 jobs, some of which lasted only 
a day and the longest of which lasted 4 weeks.  Although he 
was able to do some work with his father and brother, when he 
tried to work with non-family members, he was unable to 
control his anger.  As a result, he did not work since 
approximately 1981 and supported himself with welfare, SSI, 
and his non-service connected pension.  The examiners 
concluded that it appeared that the Veteran was able to 
function well for the first year or two after his military 
service, and that there was no evidence of any impairment in 
work functioning due to any factor other than alcohol use and 
personality disturbance.  The Veteran reported a history of 
daily alcohol use from 1968 until approximately 1988.  When 
asked about his panic attacks, the Veteran reported that they 
began in college.

The examiners concluded that, based upon a careful review of 
the claims file, VA treatment records, and the interview with 
the Veteran, "it is clear that the veteran has not 
experienced a traumatic stressor that meets criterion A for 
diagnosis [sic] of PTSD."  They noted that the Veteran also 
denied re-experiencing symptoms of any particular events from 
Vietnam, and that there were no avoidance or numbing symptoms 
that could be tied specifically to any event that the Veteran 
experienced in Vietnam.  The examiners further observed that 
although the Veteran reported not liking rain or explosions, 
these symptoms alone were not indicative of PTSD.  They 
concluded "overall the veteran is not reporting a traumatic 
stressor or any symptoms that meet [the] diagnostic criteria 
for PTSD."  

The examiners reported that the results of psychological 
testing indicated that the Veteran reported mild depressive 
symptoms.  He also reported a higher level of combat exposure 
than was indicated by his military record or his self-reports 
during the interview;  the Veteran claimed during the testing 
to have experienced certain events that he denied during the 
clinical interview.  The examiners observed both that the 
Veteran did not appear to have responded to the test items in 
a valid manner, and that the test scores were inconsistent 
with a diagnosis of PTSD.

The examiners further observed that while the Veteran 
reported some periods of sadness, decreased energy, and 
motivation, he denied symptoms consistent with major 
depressive disorder.  He also denied obsessions and 
compulsions.  While noting that the Veteran's treating 
psychiatrist diagnosed the Veteran with panic disorder, the 
examiners were of the opinion that the Veteran failed to meet 
the diagnostic criteria for panic disorder.  The examiners 
diagnosed alcohol dependence, in remission; dysthymic 
disorder; and schizoid personality disorder.  The examiners 
opined that all of these disorders were unrelated to the 
Veteran's service.

In reaching this conclusion, the examiners noted that the 
Veteran did not report any psychiatric problems within one 
year of his discharge from service and, rather, reported 
functioning very well in college for at least a year after 
his discharge.  They noted that it was at that time when the 
Veteran reported significantly increased use of alcohol that 
began to interfere with his ability to function at school and 
work.  The examiners noted that while the Veteran failed to 
maintain consistent employment, there was no clear indication 
that this was due to a psychiatric disorder related to 
military service.  Rather, the Veteran appeared to have 
schizoid personality disorder, which was not incurred in or 
aggravated by his military service.  Moreover, personality 
disorders are not disabilities for VA compensation purposes.  
The examiners also noted that there were a lot of 
inconsistencies in the Veteran's presentation, suggesting 
that he may not be as impaired as he seemed.  Nonetheless, 
the examiners concluded the Veteran was experiencing social 
difficulties that were related to his personality disorder, 
which was unrelated to his military service.  The examiners 
also opined that the Veteran's alcohol dependence and his 
dysthymic disorder were unrelated to his service.

As previously noted, the examiners' report was reviewed by 
two board certified psychiatrists who concurred in the 
examiners' assessments.  

The evidence fails to show that the Veteran has an acquired 
psychiatric disorder that is related to his military service.  

With respect to PTSD, the evidence does not establish that 
the Veteran has or had PTSD during the period relevant to 
this appeal.  While there is evidence that the Veteran was 
diagnosed with PTSD in the 1990s, he was examined twice by VA 
in connection with the instant claim, in 2002 and in 2009.  
These examiners did not diagnose PTSD, specifically finding 
that the Veteran did not experience the required traumatic 
event, and, additionally, that he did not report symptoms 
consistent with PTSD.  Psychological test results were also 
interpreted as inconsistent with PTSD.  Furthermore, the 
Veteran's VA treatment records do not support a diagnosis of 
PTSD.  None of his treating VA providers definitively 
diagnosed PTSD, although some treatment records indicate 
diagnoses of "PTSD by history" or "rule out PTSD." These 
treatment records were generally from early in the Veteran's 
treatment with VA; later treatment records, generated after 
the Veteran's providers had more time to assess his symptoms, 
do not show that the Veteran was considered to have PTSD.  In 
any event, to the extent that the diagnoses differ in this 
regard, the Board finds that VA examiner's reports, 
especially the opinions expressed in the April 2009 report, 
are more probative than those of the Veteran's treating 
providers.  The Board notes that the Veteran was administered 
psychological testing and extensively interviewed by two 
psychologists specifically with regard to his claimed 
traumatic experiences and PTSD symptoms.  Neither of these 
psychologists, nor the two board certified psychiatrists who 
reviewed the report, found evidence that this Veteran had 
PTSD.

In any event, even if the Veteran had PTSD, the evidence does 
not show that he served in combat and his claimed stressors 
cannot be corroborated.  The Veteran's military personnel 
records do not show that he received any combat related 
awards or decorations.  His military occupational specialty 
(MOS) was cargo handler.  As previously noted, during his 
April 2009 examination, the Veteran admitted that he never 
served in a direct combat role and was never wounded while he 
was in Vietnam.  

At the April 2009 examination, the Veteran was unable to 
identify any traumatic event meeting the criteria of a PTSD 
stressor.  While the Veteran's written statements and 
statements made to his treating physicians at various times 
indicate that the Veteran was distressed by events such as 
smelling dead bodies, having to work with soldiers who did 
not speak English, and working offloading boats when he did 
not know how to swim, these events were not threatening to 
the life or physical safety of the Veteran or anyone else, 
are not capable of corroboration, and no clinician has 
diagnosed the Veteran with PTSD related to these events.  
Similarly, the Veteran's assertions that he was shot at or 
had friends die in Vietnam were not described in sufficient 
detail to enable corroboration thereof.

The evidence also fails to show that any of the other 
psychiatric disorders with which the Veteran was diagnosed 
are related to his service.  In the April 2009 report of 
examination, the examiners specifically observed that the 
Veteran appeared to be functioning well for at least one year 
after service, and that his acquired psychiatric disorders 
appeared to have onset after that time.  While the Veteran at 
times related that he experienced anxiety since he was in 
service, for which he was treated therein, this is not 
corroborated by his service treatment records.  In any event, 
even if the Veteran was treated for anxiety during service, 
there is no evidence of a nexus between such in service 
anxiety and any currently diagnosed acquired psychiatric 
disorder.  

Additionally, with respect to the Veteran's diagnosed 
schizoid personality disorder, the Board observes that 
personality disorders are not diseases or injuries for VA 
disability compensation purposes.  38 C.F.R. § 4.9.  Also, 
primary alcohol abuse is likewise not a disability for which 
service connected may be granted.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.301(d); Allen v. Principi, 237 F.3d 1368, 1376 
(2001).  In any event, the VA examiner specifically 
determined that these disabilities were not related to the 
Veteran's service and that the Veteran's schizoid personality 
disorder was not aggravated by his service.

The Board acknowledges that VA is statutorily required to 
resolve the benefit of the doubt in favor of the Veteran when 
there is an approximate balance of positive and negative 
evidence regarding the merits of an outstanding issue.  That 
doctrine is inapplicable in the instant case because the 
preponderance of the evidence is against the Veteran's claim. 
See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.

ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


